Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Edward Humphries, Jr. appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint without prejudice for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we deny his motion to appoint counsel and affirm for the reasons stated by the district court. See Humphries v. Ashe, No. 2:12-cv-00066-RJC, 2014 WL 4384372 (W.D.N.C. Sept. 4, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.